William B. Brown, J.,
concurring in the judgment only.
Appellant concedes that had claimant’s award for a percentage of permanent partial disability under R. C. 4123.57(B) occurred first, nothing in R. C. Chapter 4123 would preclude claimant from later receiving an award for permanent and total disability under R. C. 4123.58. If this is a correct statement of the law, it would not be in keeping with the philosophy of the Workers’ Compensation Act to deny claimant his award for permanent partial disability herein merely because the sequence of his injuries was reversed or because claimant was not astute (fortunate?) enough to file his claim for permanent partial disability first.
I would grant appellee his award, but nevertheless concur only in the judgment because it has not been demonstrated that appellant’s above concession reflects a correct interpretation of R. C. Chapter 4123. Moreover, I hesitate in approving a permanent disability award in excess of 100 percent because there has been no showing that such excessive awards are consistent with the funding premises of the scheme. I would withhold our approval until we have heard adequate arguments on these issues.
Celebrezze, C. J., concurs in the foregoing concurring opinion.